Citation Nr: 1002689	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-38 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee replacement. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ureteral calculus with a history of renal tuberculosis 
(kidney disability).  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Chicago, Illinois, which declined to reopen the claims 
of entitlement to service connection for a left knee 
replacement and a kidney disability.  

The Veteran testified at a September 2009 Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Chicago RO.  A transcript of the hearing has been associated 
with the file.  

The petition to reopen the claim for service connection for a 
left knee replacement is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The June 1959 rating decision denied the claim of 
entitlement to service connection for a kidney disability; 
the Veteran was properly notified of the adverse outcome and 
his appellate rights in a June 1959 letter; he did not file a 
notice of disagreement. 

2.  Additional evidence received since the June 1959 rating 
decision is new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether a kidney disability was incurred in or aggravated by 
active service.


CONCLUSIONS OF LAW

1.  The June 1959 rating decision, which denied service 
connection for a kidney disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a kidney 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the context of a 
petition to reopen, the claimant must be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  All notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in July 2005 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective responsibilities for obtaining different types of 
evidence.  The letter also informed the Veteran of the 
elements of new and material evidence and the reasons for the 
prior denial.  The Board concludes that the duty to notify 
has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  In an August 2006 
Authorized Release form, the Veteran identified medical 
records from the Hines VA Medical Center (VAMC) reflecting 
treatment for renal tuberculosis in 1959.  This record is 
already in the file.  The Veteran also identified treatment 
at the Hines VAMC for a lumbar laminectomy during the period 
from 1996 to 1997.  There is no indication that the RO 
attempted to obtain these records.  However, the Board finds 
that these records would not be relevant as they do not 
pertain to the Veteran's kidney disability.  Therefore, the 
Board is unwilling to remand this claim to obtain these 
additional records.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Veteran has not identified 
any other outstanding records that he wanted VA to obtain or 
that he felt were relevant to the present claim.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's 
behalf.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  

In the context of a petition to reopen a previously denied 
claim, the duty to assist does not include provision of a 
medical examination or opinion, unless new and material 
evidence has been secured with respect to that claim.  See 38 
C.F.R. § 3.159 (c)(4)(iii).  Here, the Veteran was not 
afforded an examination in association with his petition to 
reopen.  As will be discussed below, the Board concludes that 
new and material evidence has not been submitted on this 
claim.  Accordingly, there is no duty to provide an 
examination and no error exists. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  
 
II. New and Material Evidence

The Veteran initially filed for service connection for a 
kidney disability in March 1959.  The RO denied the claim in 
a June 1959 rating decision.  The Veteran was notified of 
this decision in a June 1959 letter and informed of his 
appellate rights.  He did not appeal the decision.  
Consequently, the decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for a kidney 
disability was denied in the June 1959 rating decision 
because it was not found to be related to the Veteran's 
complaints of abdominal pain in service or otherwise related 
to service.  Thus, in order to reopen his claim, the Veteran 
needs to submit new evidence suggesting that he currently has 
a kidney disability that is related to service.  

At the time of the June 1959 rating decision, the relevant 
evidence consisted of the Veteran's service treatment records 
and a 1959 VA hospital record reflecting admission for renal 
tuberculosis.  

The only relevant evidence submitted since the June 1959 
rating decision consists of an August 2005 VA treatment 
record reflecting a complaint of low back pain similar to the 
pain the Veteran experienced with renal tuberculosis, a 
statement in the Veteran's August 2006 notice of disagreement 
(NOD), and a statement received by VA in March 2007.  This 
evidence was not submitted at the time of the prior final 
denial of his claim, and is new to the file.  The issue is 
whether the newly-acquired relevant evidence relates to an 
unestablished fact necessary to substantiate the claim.  

The August 2005 VA treatment record reflects that the Veteran 
had complaints of back pain which he likened to the kidney 
pain he had experienced a number of years prior to that 
record.  While this evidence may support the presence of a 
current kidney disability, it does not show that his kidney 
disability is related to service.  Thus, it does not relate 
to an unestablished fact necessary to substantiate the claim 
and therefore does not constitute material evidence. 

In the August 2006 NOD, the Veteran stated that he was 
diagnosed with renal tuberculosis due to the unsanitary 
environment in Korea.  However, there is no indication in the 
April 1959 VA hospital treatment record or in the other 
evidence of record that the Veteran's renal tuberculosis has 
been attributed to unsanitary conditions in Korea.  The Board 
notes that while the Veteran is competent to report his 
symptoms, he does not have the requisite medical knowledge or 
training to offer a competent opinion as to the cause of his 
kidney disability, which is a determination that is medical 
in nature and therefore requires medical expertise.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Espiritu, supra; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board 
cannot accept this statement as competent evidence that the 
Veteran's kidney disability is related to service.  
Therefore, it does not constitute material evidence.  

In the March 2007 statement, the Veteran detailed some of the 
unsanitary conditions in Korea.  He stated that he was 
treated several times during service for pain in his right 
side and lower right back, which the doctor ascribed to 
intestinal problems.  The Veteran stated that after he 
returned from service he was driving home one day when he had 
to rush to the hospital for a kidney infection which was 
diagnosed as renal tuberculosis.  The Veteran stated that he 
later developed kidney stones which were operated on twice.  
The Board finds that these statements simply confirm the 
evidence already of record, namely that the Veteran 
complained of abdominal pain and lower right quadrant pain in 
service and was later hospitalized after service for renal 
tuberculosis in April 1959.  Thus, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
therefore does not constitute material evidence.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for a kidney disability.  The petition to 
reopen is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of entitlement to service 
connection for right ureteral calculus with a history of 
renal tuberculosis is denied.  



REMAND

The Veteran has also petitioned to reopen a claim of 
entitlement to service connection for a left knee 
replacement.  The Board finds that further development is 
warranted under the Veterans Claims Assistance Act of 2000 
before this claim can be properly adjudicated.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c); 
3.326(a) (2009).  

The duty to assist includes assisting the Veteran in 
obtaining relevant public and private records identified by 
the Veteran.  See 38 C.F.R. § 3.159(c)(2)(3) (2009).  
Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  It is the responsibility of VA to obtain these 
records.  See 38 C.F.R. § 3.159(c)(2)(3) (2009).  At the 
September 2009 Board hearing, the Veteran stated that he has 
received treatment for his left knee at the Jesse Brown VAMC 
(formerly West Side VAMC) since the early 1970's and received 
his first knee replacement in 1983.  In an August 2006 
authorized release form, the Veteran indicated that he 
received treatment for his left knee at the Jesse Brown VAMC 
from 1982 to the present.  Accordingly, the agency of 
original jurisdiction (AOJ) should make every effort to 
obtain the Veteran's VA treatment records at the Jesse Brown 
VAMC (formerly West Side VAMC) from 1970 to the present.  All 
efforts to obtain the Veteran's VA records must be documented 
and associated with the claims file.  If the AOJ is unable to 
obtain these records, the Veteran must be notified of this 
fact and a copy of such notification associated with the 
claims file.  

The Veteran also stated that he receives Social Security 
disability benefits for disabilities of his back and knees.  
The Court has held that, where VA has notice that the veteran 
is receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Moreover, VA has 
a duty assist the Veteran in obtaining relevant records from 
other Government agencies.  See 38 C.F.R. § 3.159(c).  
Therefore, the AOJ should request the Veteran's SSA records 
pertaining to his back and knees.  All efforts to obtain the 
Veteran's SSA records must be documented and associated with 
the claims file.  If the AOJ is unable to obtain these 
records, the Veteran must be notified of this fact and a copy 
of such notification associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
at the Jesse Brown VAMC (formerly the West 
Side VAMC) from January 1970 to the 
present.  All efforts to obtain these 
records must be documented and associated 
with the claims file.  If the AOJ is 
unable to obtain these records, the 
Veteran must be notified of this fact and 
a copy of such notification associated 
with the claims file.  

2.  The AOJ should request the Veteran's 
SSA records pertaining to his back and 
knees.  All efforts to obtain the 
Veteran's SSA records must be documented 
and associated with the claims file.  If 
the AOJ is unable to obtain these records, 
the Veteran must be notified of this fact 
and a copy of such notification associated 
with the claims file.  

3.  The AOJ should then conduct any 
further development that may be warranted 
based on the VA and SSA records and any 
additional evidence identified by the 
Veteran, to include conducting a VA 
examination or obtaining a medical opinion 
if appropriate. 

4.  After the above development is 
completed, the AOJ should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


